SO ORDERED.

SIGNED this 10th day of March, 2021.




____________________________________________________________________________




                    For online use but not print publication
                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS



In re:

Ronald Vincent Hrabe                                  Case No. 19-41366-12
Raina Lynn Hrabe,

                    Debtors.


                Memorandum Opinion and Order Denying
            Motion for Leave to File Proof of Claim Out of Time

         Creditor Heinen Brothers Agra Services, Inc. seeks leave of this Court

to file its proof of claim out of time; it is undisputed that this Creditor had no

notice of the Chapter 12 bankruptcy of Debtors Ronald and Raina Hrabe

until after the claims filing deadline. The claim is unsecured for just over five

thousand dollars, for prepetition services. Debtors oppose Creditor’s motion,




               Case 19-41366   Doc# 254   Filed 03/10/21   Page 1 of 16
arguing both that Creditor is not entitled to be paid for the prepetition

services because of poor work product, and that the Federal Rules of

Bankruptcy Procedure1 do not permit a claim to be filed after the claims bar

date in the circumstances of this case.

      The Court concludes Debtors are correct that Creditor is not able to file

a claim after the deadline to do so unless one of the “exceptions” in Rule

3002(c) is present allowing the Court to grant an extension of time to file the

claim. Finding the Rule 3002(c) exceptions to the standard claim filing

deadlines not applicable here, the Court denies Creditor’s motion for leave to

file its proof of claim out of time.2

I.    Factual and Procedural Background

      Creditor provides aerial chemical applications to farmland, and it

alleges that on June 11, 2019, it completed an application on Debtors’

farmland near Plainville, Kansas. Creditor alleges additional applications

were made on the farmland on June 19, and June 24, 2019.

      About four months later, on October 31, 2019, Debtors filed their

Chapter 12 bankruptcy petition. Neither the list of creditors filed with their



      1  Future references in the text and footnotes to “Rule” refer to the Federal
Rules of Bankruptcy Procedure.
      2 Doc. 199. Debtors appear by David Klaassen. Creditor appears by Karl

Swartz.


                                          2

             Case 19-41366     Doc# 254    Filed 03/10/21   Page 2 of 16
petition,3 nor the Schedules that were later filed,4 listed Creditor, and

Creditor did not receive notice of Debtors’ bankruptcy petition from this

Court. The deadline for filing proofs of claim was set for January 9, 2020.5

The factual record concerning how, or when, Creditor did receive notice of

Debtors’ bankruptcy is not developed.

      After multiple extensions to file a Chapter 12 plan, and multiple

amended plans, Debtors’ third amended plan6 was confirmed on January 20,

2021.7 Debtors’ confirmed plan pays allowed unsecured claims pro rata from

the portion of their disposable income that exceeds the amount necessary to

pay administrative claims, priority claims, and secured claims.8 It does not

appear that Debtors are expecting to pay anything to unsecured claims in a

typical plan year.9

      In the midst of Debtors’ third amended plan being proposed (and

ultimately confirmed), Creditor on December 1, 2020, filed a motion for leave



      3  Doc. 1.
      4  Doc. 27.
       5 Doc. 13 (deadline for all creditors to file a proof of claim was January 9,

2020, and the deadline for governmental units was April 28, 2020).
       6 Doc. 186.
       7 Doc. 244.
       8 Doc. 186 Art. IX p. 8 (stating that unsecured claims will be treated as set

forth in Exhibit F); Doc. 244 Ex. F p. 36 (treatment of pro rata unsecured claims);
Doc. 244 Ex. A p. 19 (liquidation analysis of zero).
       9 Doc. 244 Ex. G (projected cash flow analysis showing payments for

“unsecured creditors” of zero).


                                          3

              Case 19-41366    Doc# 254    Filed 03/10/21   Page 3 of 16
to file a proof of claim out of time. Creditor alleges Debtors owe them

$5084.35 for the June 2019 work, and it should be allowed to file a proof of

claim out of time because it had no notice of the bankruptcy prior to the proof

of claim deadline running. Debtors oppose Creditor’s motion, arguing that

Creditor failed to adequately perform the job for which it was hired in June

2019, and that there is no authority under Rule 3002(c) for the claim to be

filed in this Chapter 12 case after the bar date.

II.   Analysis

      The “allowance or disallowance of claims against the estate” is a core

proceeding under 28 U.S.C. § 157(b)(2)(B), over which this Court may

exercise subject matter jurisdiction.10

      Under 11 U.S.C. § 502,11 if a party in interest objects, a claim must be

timely filed to be an allowed claim. Rule 3002 governs the filing of proofs of

claim. Under subsection (a), unsecured creditors “must file a proof of claim . .




      10  This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a)
and (b) and the Amended Standing Order of the United States District Court for the
District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy Judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order 13-1 printed in D. Kan. Rules of
Practice and Procedure (March 2018).
       11 All future references to “Bankruptcy Code,” “Code,” or “§,” refer to Title 11

of the United States Code.


                                          4

              Case 19-41366    Doc# 254    Filed 03/10/21   Page 4 of 16
. for the claim . . . to be allowed.”12 Regarding the time for filing, under

subsection (c) of Rule 3002, a proof of claim is timely filed in a Chapter 12

case “if it is filed not later than 70 days after the order for relief.” In this case,

that date was January 9, 2020. Debtors’ opposition to Creditor’s motion does

not dispute that Creditor was not included on their list of creditors and did

not receive notice of their bankruptcy petition prior to this date.

      Rule 3002(c) then gives a list of “exceptions” to the general rule that

claims must be filed no later than seventy days post-petition. The given

exceptions are for things such as claims of governmental units (who have

separate filing limits), claims of infants or incompetent individuals, certain

claims arising from judgments, claims arising from the rejection of an

executory contract or unexpired lease, and a new claim date after a trustee’s

notice of assets13—none of these exceptions are at issue in this case.

      Importantly for this case, there traditionally has not been an exception

for claims of creditors who did not receive notice of a debtor’s bankruptcy

filing. The long-established law—prior to an amendment to Rule 3002(c) that

will be discussed below—was that a creditor who was not notified of a

Chapter 12 bankruptcy filing could not nevertheless file a late proof of



      12   A debtor may also file a claim on a creditor’s behalf. See § 501.
      13   See Rule 3002(c)(1) – (7).


                                            5

               Case 19-41366     Doc# 254    Filed 03/10/21   Page 5 of 16
claim.14

      This precedent was established in the Tenth Circuit by Jones v. Arross.

In Jones, the debtor owed child support and a property settlement to his ex-

wife, based on a prepetition dissolution of their marriage.15 The debtor filed a

Chapter 12 bankruptcy petition, did not give notice to the creditor ex-wife,

and did not provide for payment of these debts.16 Once the creditor ex-wife

learned of the bankruptcy—after the claim filing deadline—she sought leave

to file a late claim.17 Like now, Rule 3002(c) permitted extension of the

general time for filing claims in Chapter 12 cases only for given specific

exceptions, although for different reasons than now; Rule 3002(c) did not

include as a reason for an extension a debtor not giving notice to a creditor.18


      14   Jones v. Arross, 9 F.3d 79, 80 (10th Cir. 1993) (“This case requires us to
decide whether a creditor who was not notified of a Chapter 12 bankruptcy may
nonetheless be permitted to file a late proof of claim. Because we conclude that such
late filing is not allowed under the Bankruptcy Rules, we reverse.”).
        15 Id.
        16 Id.
        17 Id.
        18 The 1993 version of Rule 3002(c) was as follows:

(c) Time for filing
In a . . . chapter 12 family farmer’s debt adjustment . . . , a proof of claim shall be
filed within 90 days after the first date set for the meeting of creditors called
pursuant to § 341(a) of the Code, except as follows:
        (1) On motion of the United States, a state, or subdivision thereof before the
expiration of such period and for cause shown, the court may extend the time for
filing of a claim by the United States, a state, or subdivision thereof.
        (2) In the interest of justice and if it will not unduly delay the administration
of the case, the court may extend the time for filing a proof of claim by an infant or
incompetent person or the representative of either.


                                            6

              Case 19-41366     Doc# 254    Filed 03/10/21    Page 6 of 16
The Tenth Circuit analyzed Federal Rule of Bankruptcy Procedure 9006(b)

and its interplay with Rule 3002(c). Rule 9006(b) permits bankruptcy courts

to enlarge time limits “for cause shown,”19 but specifically excludes Rule

3002(c) from that general grant of power. Under Rule 9006(b), a court may

enlarge the time limits given by Rule 3002(c) “only to the extent and under

the conditions stated” in that Rule.20 As a result, the Tenth Circuit concluded

that bankruptcy courts could not expand the Rule 3002(c) deadline: “Rule

3002(c) allows no exception to the filing deadline for a creditor who was not

notified of a bankruptcy.”21 The Tenth Circuit noted that the claim of the

creditor ex-wife would be nondischargeable under § 523(a)(3) (stating that a



        (3) An unsecured claim which arises in favor of an entity or becomes
allowable as a result of a judgment may be filed within 30 days after the judgment
becomes final if the judgment is for the recovery of money or property from that
entity or denies or avoids the entity's interest in property. If the judgment imposes
a liability which is not satisfied, or a duty which is not performed within such
period or such further time as the court may permit, the claim shall not be allowed.
        (4) A claim arising from the rejection of an executory contract or unexpired
lease of the debtor may be filed within such time as the court may direct.
        (5) If notice of insufficient assets to pay a dividend was given to creditors
pursuant to Rule 2002(e), and subsequently the trustee notifies the court that
payment of a dividend appears possible, the clerk shall notify the creditors of that
fact and that they may file proofs of claim within 90 days after the mailing of the
notice.
        (6) In a chapter 7 liquidation case, if a surplus remains after all claims
allowed have been paid in full, the court may grant an extension of time for the
filing of claims against the surplus not filed within the time herein above
prescribed.
        19 Rule 9006(b)(1).
        20 Rule 9006(b)(3).
        21 Jones, 9 F.3d at 81.




                                          7

             Case 19-41366     Doc# 254    Filed 03/10/21   Page 7 of 16
discharge under § 1228(b) does not discharge an individual debtor from any

debt “neither listed nor scheduled” in time to permit the timely filing of a

proof of claim), and she could seek stay relief to bring an action against the

debtor or wait until the case concluded to do so.22

      In addition, this Court has also concluded that when a creditor does

have notice of the proof of claim deadline, it is also unable to file a proof of

claim after the bar date, unless they can meet the stringent requirements the

Tenth Circuit has set out for an informal proof of claim that was filed before

the bar date’s expiration.23 The long standing precedent is that the claims bar

date is final; unless one of the exceptions is present from Rule 3002(c), the

general rule applies, regardless of notice of the bankruptcy filing. As a result,

under the “old” wording of the governing Rules, Creditor would not be

permitted to file a late claim in this case.

      All that said, subdivision (c) of Rule 3002 was amended, effective

December 1, 2017. As pertinent here, the Rule now: 1) shortens the time for

filing a proof of claim from ninety days after the meeting of creditors required

by § 341, to seventy days after the petition; and 2) adds a new exception to



      22 Id. at 82.
      23 In re Swenson, No. 14-40173-12, 2015 WL 3745307, at *2 (Bankr. D. Kan.
June 12, 2015) (citing In re Reliance Equities, Inc., 966 F.2d 1338, 1345 (10th Cir.
1992)).


                                          8

             Case 19-41366     Doc# 254    Filed 03/10/21   Page 8 of 16
the general time limit for filing proofs of claim. The new version of Rule

3002(c) states:

      (c) Time for filing
      In a . . . chapter 12 case, . . . a proof of claim is timely filed if it is
      filed not later than 70 days after the order for relief under that
      chapter . . . . But in all these cases, the following exceptions apply:
      ...
      (6) On motion filed by a creditor before or after the expiration of
      the time to file a proof of claim, the court may extend the time by
      not more than 60 days from the date of the order granting the
      motion. The motion may be granted if the court finds that:
                    (A) the notice was insufficient under the
             circumstances to give the creditor a reasonable time to file a
             proof of claim because the debtor failed to timely file the list
             of creditors’ names and addresses required by Rule 1007(a);
                    (B) the notice was insufficient under the
             circumstances to give the creditor a reasonable time to file a
             proof of claim, and the notice was mailed to the creditor at a
             foreign address.

Subdivision (c)(6) now permits a court to extend the time to file a proof of

claim for an additional sixty days when its requirements are met. By its

terms, Rule 3002(c)(6)(A) applies only when the creditor receives notice, but

insufficient notice. Courts have struggled with the question of whether this

amendment to Rule 3002(c) changes the above status quo that a creditor

receiving no notice of the bar date cannot request an extension of time to file

a claim, and there is no majority position.




                                          9

             Case 19-41366     Doc# 254    Filed 03/10/21   Page 9 of 16
       The first group of cases is represented by In re Vanderpol.24 In

Vanderpol, the debtor timely filed her bankruptcy schedules and the list of

creditors required by Rule 1007(a)(1), but inadvertently omitted one creditor

from both and that creditor did not learn of the bankruptcy until one month

after the claim filing date.25 Both the creditor and the debtor supported a

motion to extend the claim filing date to permit the claim from this creditor,

but the Chapter 13 trustee opposed.26 The bankruptcy court began by




       24 606 B.R. 425 (Bankr. D. Colo. 2019).
       Other examples in this line of cases are: In re Fitzgerald, No. 8:19-bk-7741-
RCT, 2020 WL 5745973, at *2-4 (Bankr. M.D. Fla. May 18, 2020) (the debtor listed
the creditor’s correct name but gave a wrong address, and the creditor received no
notice; bankruptcy court permitted late proof of claim because the advisory notes to
the amendment indicate that the purpose of the amendment was to expand the
exception, debtors are required by Rule 1007(a) and § 521 to file a list of creditors
and fail in their duties when they do not do so, and the circumstances indicated the
court should exercise its discretion to permit the creditor to file a claim); In re
Curtin, No. 8:19-bk-02502-RCT, 2020 WL 5745937, at *4 (Bankr. M.D. Fla. Mar. 10,
2020) (the debtors late-filed a list of creditors but never noticed the creditor, and the
creditor did not receive notice until six days after the bar date; bankruptcy court
concluded creditor was eligible for relief from the bar date under Rule
3002(c)(6)(A)); In re Jackson, No. 18-03159-HB, 2019 WL 3797580, at *1-2 (Bankr.
D.S.C. July 24, 2019) (the debtors’ timely filed list of creditors did not include one
creditor, who sought approval to file a late claim; bankruptcy court considered the
failure to list a creditor a failure to timely file a list of creditors under Rule 1007(a),
and permitted the claim under Rule 3002(c)(6)(A)); In re Mazik, 592 B.R. 812, 818
(Bankr. E.D. Pa. 2018) (the debtors’ timely filed list of creditors omitted one creditor
who did not obtain notice until after the bar date; bankruptcy court concluded Rule
3002(c)(6)(A) is satisfied when a debtor files a list of creditors that omits the name
and address of the creditor seeking relief under the Rule, because that is a failure to
comply with the requirements of Rule 1007(a)).
       25 In re Vanderpol, 606 B.R. at 427.
       26 Id. at 426-27.




                                            10

              Case 19-41366     Doc# 254     Filed 03/10/21   Page 10 of 16
recognizing that, “[b]y its express terms,” Rule 3002(c)(6)(A) applied only

when a debtor failed to file a list of creditors on a timely basis, and was not

applicable to a debtor who timely filed a list of creditors, but omitted one

creditor from that list.27 The bankruptcy court also recognized that under

general rules of statutory construction, the plain meaning should be given

effect, especially where the Rule specifically applied to a given circumstance,

and therefore presumably did not apply to other, non-stated, circumstances.28

Despite this, the court concluded that enforcing the Rule as written would

render it superfluous, because applying it only to situations where a creditor

has received late notice of the bankruptcy through a late-filed list of creditors

would, in practicality, be a rare event due to a court’s policing of the list of

creditors very early in filed cases.29 As a result, the court concluded that

Congress “must have intended for this new rule granting an extension of the

claims filing deadline to serve some other purpose,” and interpreted it more

broadly to apply any time a “full and complete” list of creditors is not filed.30

      The second group of cases is represented by In re Somerville.31 Like the


      27  Id. at 428.
      28  Id. (applying plain meaning doctrine and rule of statutory construction of
expressio unius est exclusio alterius).
      29 Id. at 429-30.
      30 Id. at 432.
      31 605 B.R. 700 (Bankr. D. Md. 2019).

      Other examples in this line of cases are: In re Gaffney, No. 19-71492, 2020


                                         11

             Case 19-41366    Doc# 254    Filed 03/10/21   Page 11 of 16
debtor in Vanderpol, the debtor in Somerville timely filed a list of creditors,

but omitted one creditor entirely from her list.32 Again, the creditor did not

learn of the bankruptcy until after the proof of claim deadline had run, and

then sought leave of the bankruptcy court to file a late claim.33 The

bankruptcy court concluded that a plain-language reading of Rule

3002(c)(6)(A) required satisfaction of two elements for it to apply:

      The words of the rule require two elements to support a requested
      extension: (i) insufficient notice caused by (ii) the debtor’s failure
      ‘to timely file the list of creditors’ names and addresses required
      by [Bankruptcy] Rule 1007(a).’ A creditor must prove both



WL 6066004, at *8 (Bankr. C.D. Ill. Sept. 29, 2020) (court concluded the creditor
actually did receive notice, but stated it found persuasive the case law allowing
extensions of time under Rule 3002(c)(6)(A) only “when the express conditions of the
Rule are met”); In re Wulff, 598 B.R. 459, 465 (Bankr. E.D. Wis. 2019) (the creditor
did not have notice in time to file a proof of claim; court concluded insufficient notice
was not, itself, grounds for an extension, and Rule 3002(c)(6) requires “the
insufficient notice must result from one of the two conditions outlined in the rule”);
In re Bales, No. 18-52257, 2019 WL 3436870, at *1-2 (Bankr. E.D. Ky. July 30,
2019) (applying holding of Fryman without additional discussion on the issue); In re
Fryman, No. 18-20660, 2019 WL 2612763, at *3 (Bankr. E.D. Ky. July 24, 2019) (the
debtor omitted the creditor from schedules and list of creditors, and creditor sought
extension under Rule 3002(c)(6)(A); court concluded that “Rule 1007(a) requires all
scheduled creditors to be on the Mailing List, but it does not require unscheduled
creditors to be on the Mailing List” and that, therefore, omitting an unscheduled
creditor from the list of creditors was not a failure to timely file the list of creditors,
and Rule 3002(c)(6)(A) did not apply); In re Wood, No. 08-00639, 2019 WL 1398180,
at *2 (Bankr. D.D.C. Mar. 26, 2019) (a creditor arguing that non-receipt of the
notice of bankruptcy was insufficient notice was not sufficient to enable Rule
3002(c)(6)(A) to apply; court stated that the Rule “only applies when the
insufficiency of notice arose ‘because the debtor failed to timely file the list of
creditors’ names and addresses required by Rule 1007(a)’”).
       32 In re Somerville, 605 B.R. at 702.
       33 Id.




                                            12

              Case 19-41366     Doc# 254     Filed 03/10/21   Page 12 of 16
      elements to receive an extension of the claims bar date.34

The court reasoned that Rule 1007(a) requires only that a debtor file with the

petition a list of creditors who are or will be included in the schedules, and if

that list is timely filed, the plain reading of the Rule does not permit

enlarging the time to file the proof of claim.35

      The Advisory Committee Notes to Rule 3002 have similarly led to

different interpretations. They state:

      Subdivision (c)(6) is amended to expand the exception to the bar
      date for cases in which a creditor received insufficient notice of the
      time to file a proof of claim. The amendment provides that the
      court may extend the time to file a proof of claim if the debtor fails
      to file a timely list of names and addresses of creditors as required
      by Rule 1007(a).36

The court in Vanderpol concluded that this Advisory Committee Note was

unhelpful, because it “merely parrot[s] the rule itself.”37 Other courts,


      34  Id. at 707.
      35  Id. at 707-08. As noted above, Rule 1007(a) states that “the debtor shall
file with the petition a list containing the name and address of each entity included
or to be included on Schedules D, E/F, G, and H as prescribed by the Official
Forms.” Section 521(a)(1) simply states that the debtor “shall” file “a list of
creditors.”
       36 Rule 3002, 2017 Advisory Committee Note.
       37 In re Vanderpol, 606 B.R. at 432 (“The first sentence clearly indicates the

intent of the drafters to expand the circumstances under which creditors may seek
an extension of the claim bar date. It also addresses the situation where a creditor
does not receive timely notice. However, the second sentence refers only to the
timely filing of a Creditor Matrix. Paired together, these sentences shed very little
light on what the drafters intended when a debtor omits a creditor from a timely-
filed Matrix or misidentifies a creditor in a manner that causes the creditor to not
learn of the bankruptcy until after the bar date for filing claims.”).


                                         13

             Case 19-41366    Doc# 254    Filed 03/10/21   Page 13 of 16
however, rely on the Advisory Committee Notes to support an expansive

application, by focusing on the language that the Rules Committee wanted to

“expand the exception” when “insufficient notice” is given.38

      After reviewing the text of the Rule and the case law in this area, this

Court sides with the cases holding that Rule 3002(c)(6)(A) does not provide

Creditor a basis for extension of the proof of claim deadline in this case. First,

as the Court previously noted, it has long been the law in the Tenth Circuit

that Rule 3002(c) allows no exception to the filing deadline for a creditor of a

Chapter 12 debtor who was not notified of a bankruptcy. This court has also

concluded that a creditor with notice of a Chapter 12 debtor’s bankruptcy

cannot receive extension of that firm deadline. In this Court’s view, a Rule

change to alter this result would need to be explicit in its desired impact.

      To the contrary, the “new” Rule 3002(c)(6)(A) is explicit only that

creditors who are given notice, but that notice was given to them late, have

grounds for requesting an extension, and then only if they show that the

notice was insufficient under the circumstances to give the creditor

reasonable time to file a proof of claim because the debtor did not timely file

the list of creditors’ names and addresses as required by Rule 1007(a). The

Court notes that this Rule change occurred at the same time the proof of


      38   E.g., In re Mazik, 592 B.R. at 815.


                                           14

              Case 19-41366     Doc# 254    Filed 03/10/21   Page 14 of 16
claim deadline was moved much earlier in the case, making it more likely in

this Court’s view that the change was intended to ease concerns of creditors

that they would not have enough time to file claims after receiving the notice

of the case, especially when the notice was not immediate. The Court believes

it is the better practice to not assume the legislature wanted to change the

status quo, unless there is an express indication that they are doing so. Rule

3002(c)(6)(A) refers to “the notice” given; if there was no notice given, it does

not apply. As the court stated in Somerville, the court “recognizes the

competing policies at play in any dispute involving a claims bar date and will

not disturb the balance struck in the Code and the Bankruptcy Rules absent

clear reason and legal basis to do so.”39

       In this case, Debtors did not give notice to Creditor of their bankruptcy

filing. It is undisputed that Creditor did not have notice of the filing until

after the proof of claim deadline. The Court has no authority under Rule

3002(c)(6)(A) to permit a late filed claim over Debtors’ objection.

III.   Conclusion

       The motion for leave to file Creditor’s proof of claim out of time is

denied. Because the Court denies Creditor’s motion on the basis that an

extension is not warranted, it need not address Debtors’ argument on the


       39   In re Somerville, 605 B.R at 708.


                                            15

               Case 19-41366     Doc# 254   Filed 03/10/21   Page 15 of 16
merits of Creditor’s claim.

      It is so Ordered.

                                         ###




                                         16

            Case 19-41366     Doc# 254    Filed 03/10/21   Page 16 of 16
